243 F.2d 42
100 U.S.App.D.C. 98
Nellie Louise REED and Roger R. Reed, Appellants,v.The PRESIDENT AND DIRECTORS OF GEORGETOWN COLLEGE and GeorgeJ. Ellis, Appellees.
No. 13400.
United States Court of Appeals District of Columbia Circuit.
Argued March 4, 1957.Decided March 28, 1957.Petition for Rehearing Denied April 29, 1957.

Mr. Maxwell A. Ostrow, Washington, D.C., with whom Mr. Jesse H. Chessin, Washington, D.C., was on the brief, for appellants.
[100 U.S.App.D.C. 99] Mr. Frank F. Roberson, with whom Mr. John Ross, Washington, D.C., was on the brief, for appellee, The President and Directors of Georgetown College.  Mr. John P. Arness, Washington, D.C., also entered an appearance for appellee, The President and Directors of Georgetown College.
Mr. H. Mason Welch, Washington, D.C., with whom Messrs. John R. Daily, J. Harry Welch, J., Joseph Barse and Arthur V. Butler, Washington, D.C., were on the brief, for appellee, George J. Ellis.
Before EDGERTON, Chief Judge, and WASHINGTON and BURGER, Circuit judges.
PER CURIAM.


1
This is a suit for 'damages, malpractice and negligence' against a hospital and an obstetrician.  After plaintiffs' evidence had been received, the District Court directed a verdict for the defendants.  We find no error affecting substantial rights.


2
Affirmed.